t c summary opinion united_states tax_court james m and ruth j riley petitioners v commissioner of internal revenue respondent docket no 23681-05s filed date james m and ruth j riley pro sese marion k mortensen for respondent dawson judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure petitioners have not contested some of the adjustments respondent made that give rise to the deficiencies in question other adjustments are computational and the resolution of those adjustments depends on our resolution of the substantive issues for decision 2in the notice_of_deficiency respondent disallowed a deduction of dollar_figure for self-employed health insurance for increased petitioners’ dividend income from dollar_figure to dollar_figure increased petitioners’ self-employment taxes for and from dollar_figure reported on the return to dollar_figure and from dollar_figure reported on the return to dollar_figure and disallowed the dollar_figure alternative_minimum_tax amt foreign_tax_credit carried forward from to resulting in amt of dollar_figure for in the petition petitioners did not assign error to those adjustments 3respondent made the following computational adjustments resulting from the adjustments to income increased the taxable_amount of social_security_benefits for from dollar_figure reported on the return to dollar_figure increased the deductions for self-employment_tax for and from dollar_figure reported on the return to dollar_figure and from dollar_figure reported on the return to dollar_figure and reduced the deduction for exemptions for from dollar_figure reported on the return to dollar_figure the issues for decision are whether petitioners are entitled to the deductions for depreciation of farm buildings and drainage tile that they claimed on schedules f profit or loss from farming for and whether petitioners are entitled to elect under sec_179 to expense in a portion of the cost of a truck placed_in_service in whether petitioners are entitled to deductions for travel_expenses they claimed on schedules f and schedules e supplemental income and loss for and and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for each of the years at issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in salt lake city utah james m riley petitioner worked as an extracting metallurgist for the department of the interior from to petitioner’s father and grandfathers were cattle feeders petitioner began his cattle feeding activity while he was employed with the department of the interior he was familiar with real_estate transactions and bought and sold feeder cattle and managed his farming operations his primary business is cattle feeding and his tax_home during the years at issue was in utah after petitioner retired from the department of the interior he bought three farms in jackson county minnesota from the federal farm credit association namely the demoore farm purchased in the sioux valley farm purchased in and the ross farm purchased in he raised corn and soybeans on the farms he used part of the corn crop to feed cattle petitioner bought the demoore farm in for dollar_figure the buildings on the farm included a house four barns the hog raising barn the granary the storage building and a fourth barn a pole shed and two silos petitioner used the house as an office and for his lodging when he was at the farm he stored old scrap items in the storage building allowed others to store firewood in the pole shed and parked a farm car in the granary he did not use the pole shed the silos or the barns in his farming operations petitioner purchased the 160-acre sioux valley farm in for dollar_figure per acre the improvements on the sioux valley farm consisted of a house and a well he did not use the house or the well in his farming operations 4aside from petitioner’s description of the vehicle as a farm car there is no evidence in the record as to the car’s use petitioner purchased the ross farm in for dollar_figure the improvements on the ross farm consisted of two buildings a barn and a storage building and installed drainage tile he did not use the barn in his farming operations but occasionally used the storage building to store soybeans petitioner purchased a dodge truck for dollar_figure for use in his farming activity he used it to transport grain in minnesota and when traveling to montana wyoming and south dakota to find feeder cattle for purchase during and petitioner drove the truck approximately big_number miles each year in his farming operations he also has three other vehicles that he used while conducting his farming and rental activities petitioner prepared and timely filed petitioners’ form sec_1040 u s individual_income_tax_return for and using the cash_basis method_of_accounting on schedules e petitioners reported rental income and loss from the rental of four houses one house was reported as being in south dakota one in minnesota one in iowa and one in utah petitioners reported a rental loss of dollar_figure for and rental income of dollar_figure for and dollar_figure for petitioners reported income from farming on schedules f they reported a net farm loss of dollar_figure for and net farm profits of dollar_figure for and dollar_figure for on schedules f petitioners claimed depreciation_deductions for the truck the farm buildings on the demoore sioux valley and ross farms and the installed tile on the ross farm using the straight-line method for the years at issue the truck was placed_in_service on date on the return petitioners claimed a dollar_figure depreciation deduction for the truck depreciating the dollar_figure cost of the truck over years using the straight-line method on the return petitioners attempted to elect to expense dollar_figure of the cost of the truck under sec_179 on the return they deducted the dollar_figure expensed amount plus dollar_figure of depreciation for the truck on the return petitioners deducted dollar_figure of depreciation for the truck petitioner did not allocate the purchase prices of the demoore sioux valley and ross farms between the land and the improvements on the farms rather he estimated the fair market values of the improvements and used those amounts as his bases in the improvements he estimated that the fair_market_value of the demoore farm buildings was dollar_figure that the fair_market_value of the house on the sioux valley farm was dollar_figure that the fair_market_value of the ross farm buildings was dollar_figure and that the fair_market_value of the tile installed on the ross farm was dollar_figure petitioners did not claim depreciation_deductions for and they thought they could extend the depreciation periods for the assets for years on the schedules f for and petitioners reported depreciation and sec_179 expensed amounts as follows item return truck farm buildings farm buildings farm buildings drainage tile total return truck farm buildings farm buildings drainage tile total return truck farm buildings drainage tile total date placed_in_service cost or other basis recovery_period basis for depreciation depreciation deduction elected sec_179 cost dollar_figure years big_number years years big_number big_number year sec_5 years big_number -- -- -- -- -- dollar_figure years big_number years big_number year sec_5 years big_number dollar_figure -- -- -- dollar_figure big_number big_number years year sec_5 years big_number -- -- dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number -- -- -- -- -- -- -- -- -- -- dollar_figure -- big_number for each year at issue petitioner deducted his travel_expenses including transportation meals_and_lodging on schedules f and e he did not keep logs to substantiate dates he was away from home on business or the business_purpose of the travel he kept some but not all of his receipts for his gasoline meals_and_lodging expenses he did not use the receipts to calculate his travel_expenses instead he used a formula to compute the travel_expenses deducted on schedules e and f each year petitioner estimated that he traveled big_number miles each year for his rental and farming activities for each year petitioner calculated his transportation expense by multiplying big_number miles by the standard mileage rate for the year dollar_figure5 for dollar_figure5 for and dollar_figure for petitioner estimated that he was away from home days each year for rental and farming_business he calculated his total meals_and_lodging expenses of dollar_figure by multiplying the days by dollar_figure which he believed was the low-cost per_diem lodging expense rate for the years at issue listed in revproc_2000_39 2000_2_cb_340 5in addition to the truck petitioner has three other vehicles that he uses not exclusively in his business activities he estimated that he used all four to travel a total of big_number miles related to his business activity petitioner allocated dollar_figure of the total travel_expenses to schedule e and the remainder to schedule f he allocated and deducted travel_expenses on schedule e for his rental and schedule f for his farming activity as follows item travel transportation meals lodging total travel dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number schedule e rental allocation schedule f farming allocation big_number big_number discussion respondent disallowed all travel_expenses petitioners deducted on schedules e and f and most of the depreciation petitioners deducted on schedules f for and petitioners bear the burden of proving that respondent’s determinations in the notice_of_deficiency are erroneous see rule a 290_us_111 deductions are a matter of legislative grace and petitioners bear the burden of proving they are entitled to the deductions they claimed see 503_us_79 6petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioners have failed to establish that they satisfy the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 a deductions generally a taxpayer may not deduct personal_living_and_family_expenses unless the internal_revenue_code expressly provides otherwise eg state and local real_property_taxes are deductible pursuant to sec_164 sec_262 nor may a taxpayer deduct capital expenditures ie amounts paid for new property or for permanent improvements or betterments made to increase the value of any property or estate sec_263 instead if the capital_expenditure is for property used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a deduction for depreciation under sec_167 see eg indopco inc v commissioner supra pincite taxpayers generally may deduct expenses that are ordinary and necessary in carrying_on_a_trade_or_business under sec_162 for the production_or_collection_of_income under sec_212 or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under sec_212 the statutory prohibitions of sec_262 and sec_263 regarding deductibility of personal and capital expenses take precedence over the allowance provisions of sec_162 and sec_212 418_us_1 66_tc_515 affd 591_f2d_1273 9th cir b depreciation on schedules f petitioners claimed depreciation_deductions for the truck the farm buildings on the demoore sioux valley and ross farms and the installed tile on the ross farm using the straight-line method for the years at issue respondent disallowed dollar_figure of the dollar_figure depreciation claimed for dollar_figure of the dollar_figure claimed for and all of the dollar_figure claimed for respondent allowed all of the dollar_figure depreciation of the tile installed on the ross farm deducted for and dollar_figure of the dollar_figure deducted for respondent disallowed all depreciation claimed for the farm buildings because petitioners had not established their bases in the property or shown that the assets met the requirements of sec_167 respondent also disallowed depreciation and expensed deductions petitioners claimed for the truck depreciation of farm buildings and tile sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business the purpose of the deduction for depreciation is to allow the taxpayer to recover over the useful_life of the property its cost or other basis 274_us_295 pursuant to sec_168 the depreciation deduction for any tangible_property generally is to be determined by using the applicable_depreciation_method the applicable convention and the applicable_recovery_period the period for depreciation of an asset begins when the asset is first placed into service sec_1_167_a_-10 income_tax regs deductions for depreciation must be taken in the year in which depreciation occurs and cannot be taken in subsequent years by reason of a taxpayer’s failure to deduct the depreciation allowance in prior years sec_1_167_a_-10 income_tax regs generally depreciation is computed by using the cost of the property as its basis sec_167 sec_1011 sec_1012 sec_1_167_g_-1 income_tax regs if depreciable_property and nondepreciable_property such as real_property with improvements are bought for a lump sum the cost must be apportioned between the land and the improvements 506_us_546 sec_1_167_a_-5 income_tax regs in making this allocation sec_1_167_a_-5 income_tax regs provides in the case of the acquisition on or after date of a combination of depreciable and nondepreciable_property for a lump sum as for example buildings and land the basis for depreciation cannot exceed an amount which bears the same proportion to the lump sum as the value of the depreciable_property at the time of acquisition bears to the value of the entire property at that time thus the relevant inquiry is the respective fair market values of the depreciable and nondepreciable_property at the time of acquisition 94_tc_473 67_tc_804 petitioners claimed depreciation_deductions for the buildings on the demoore farm the sioux valley farm and the ross farm respondent argues alternatively that petitioners are not entitled to the depreciation_deductions because they did not use the buildings in their farming activities the depreciation periods had expired and or they have not established their cost bases in the buildings we agree with respondent on all three points petitioner bought the 160-acre demoore farm from the federal farm credit association in for dollar_figure the buildings on the farm included a house four barns the hog raising barn the granary the storage building and a fourth barn a pole shed and two silos petitioner did not allocate the cost of the farm between the land and the buildings he estimated that the fair_market_value of the demoore farm buildings was dollar_figure and allocated that amount to the buildings on the farm he used the house as an office and for lodging he did not use the pole shed the silos or the barns in his farming operations on their returns petitioners reported that the buildings were placed_in_service in date had a recovery_period of years and had a cost_basis of dollar_figure they deducted dollar_figure depreciation for and petitioners are not entitled to deductions for depreciation of the pole shed the silos or the barns for any of the years at issue because petitioner did not use those structures in his farming or rental activities although petitioner used the house as an office and for his lodging when he was at the farm petitioners are not entitled to deductions for depreciation of the house for the years at issue they are not entitled to deductions for depreciation in because the 15-year depreciation period expired in date petitioners did not claim depreciation_deductions for and they thought that they could extend the depreciation periods for the assets for years the failure to claim the depreciation_deductions in and does not extend the depreciation period into and later years see sec_1_167_a_-10 income_tax regs petitioners are not entitled to a deduction for depreciation of the house for both because they have not established their original cost_basis in the house ie they have not established the portion of the purchase_price of the farm that is properly allocated to the house and because they have not shown that the total depreciation allowed_or_allowable in earlier years had not reduced their basis in the house to zero petitioner purchased the 160-acre sioux valley farm from the federal farm credit association in he paid approximately dollar_figure per acre or approximately dollar_figure for the sioux valley 7had petitioners established that their cost_basis in the house was dollar_figure they would have been entitled to depreciation of only dollar_figure dollar_figure x for months in not the dollar_figure claimed on the return farm there were improvements on the sioux valley farm consisting of a house and a well petitioner did not use the house or the well in his farming operations he estimated that the fair_market_value of the house on the sioux valley farm was dollar_figure and depreciated it using the straight-line method over years petitioners are not entitled to deduct the dollar_figure they claimed for for depreciation of the house and the well because petitioner did not use the house or the well in his farming or rental_activity and the 10-year depreciation period expired in their failure to claim the depreciation_deductions for and does not extend the depreciation period into later years see sec_1_167_a_-10 income_tax regs petitioner purchased the ross farm from the federal farm credit association in for dollar_figure improvements on the ross farm buildings consisted of two buildings a barn and a storage building and installed drainage tile petitioner estimated that the value of the ross farm buildings was dollar_figure he did not use the barn in his farming operations but occasionally used the storage building to store soybeans petitioners are not entitled to depreciation_deductions for the barn because petitioner did not use it in his farming or rental_activity although he occasionally used the storage building to store soybeans petitioners are not entitled to depreciation_deductions because they have not established the cost_basis in the storage building with respect to depreciation_deductions related to the tile installed on the ross farm petitioners claimed dollar_figure for each of the years at issue respondent allowed all of the dollar_figure depreciation of the tile deducted for and dollar_figure of the dollar_figure deducted for respondent disallowed the dollar_figure of the depreciation of the tile claimed for and all of the dollar_figure deducted for because the 5-year useful_life had expired in date petitioners are not entitled to the claimed depreciation_deductions beyond the useful_life of the tile petitioner testified that he paid approximately dollar_figure for the demoore farm approximately dollar_figure per acre dollar_figure for acres for the sioux valley farm and dollar_figure for the ross farm he testified that all three properties were 160-acre farms that he purchased at distress prices from the federal farm credit association petitioner did not submit copies of the purchase agreements deeds mortgages canceled checks or any other documents to establish the purchase prices of the farms petitioner submitted an undated letter from dan pike associates auction co listing farmland and building lots sold by the company petitioner has written on the letter the letter provides no evidence of the value of petitioner’s farmland or the buildings thereon at the time he purchased the farms petitioner also submitted real_property tax assessments for the farms for and or the assessments do not separately appraise the land and the improvements on the land therefore the assessments provide no evidence of the comparative values of the land and the improvements if a claimed deduction is not adequately substantiated we are permitted to estimate expenses when we are convinced from the record that the taxpayer has incurred such expenses 39_f2d_540 2d cir however we require a basis upon which an estimate may be made 85_tc_731 here we have no such basis the taxpayer must present credible_evidence that provides a rational basis for our estimate id cohan is inapplicable where the claimed but unsubstantiated deductions are of a sort for which the taxpayer could have and should have maintained the necessary records 877_f2d_624 7th cir affg tcmemo_1987_295 under such circumstances the tax_court is under no obligation to guess as to the amounts of the expenses 816_f2d_376 8th cir observing that given the lack of evidentiary support for taxpayer’s claimed deductions we cannot say that the trial_court erred in declining to uphold at least some deduction under cohan petitioners ask us to agree with their estimate of the values of the improvements and land at the time of purchase however they offered only the vaguest estimates of the values of the improvements on the farms it is not appropriate under cohan for us to guess the allowable amounts of depreciation see eg shaw v commissioner tcmemo_2003_111 we decline to do so consequently we hold that petitioners have failed to substantiate their bases in the buildings depreciation of truck on the return petitioners claimed a dollar_figure depreciation deduction for the truck depreciating the dollar_figure cost of the truck over years using the straight-line method on the return petitioners attempted to elect to expense dollar_figure of the cost of the truck under sec_179 on the return they deducted the dollar_figure expensed amount plus dollar_figure of depreciation for the truck on the return petitioners deducted dollar_figure of depreciation for the truck respondent disallowed all of those deductions respondent concedes that the truck was placed_in_service on date and was used solely for business purposes respondent also concedes that petitioners are entitled to a dollar_figure deduction for depreciation of the truck for and but asserts that petitioners may not elect to expense dollar_figure of the cost of the truck for sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service within certain dollar limitations sec_179 the election must be made on the taxpayer’s first income_tax return whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the original return for such year sec_179 genck v commissioner tcmemo_1998_105 sec_1_179-5 income_tax regs a taxpayer may not elect to expense the cost of sec_179 property in a year other than the year in which the property is placed_in_service kay v commissioner tcmemo_2002_197 affd 85_fedappx_362 5th cir petitioners’ truck was placed_in_service in and petitioners were required to make the election under sec_179 on their return petitioners did not elect to expense the cost of the truck on their return instead they claimed a dollar_figure depreciation deduction for the truck depreciating the dollar_figure cost of the truck over years using the straight-line method their attempt to make the sec_179 election on their return was ineffective see kay v commissioner supra we hold that petitioners are entitled to deduct dollar_figure for depreciation of the truck for each year in issue c travel_expenses in general_expenses incurred for a taxpayer’s daily meals_and_lodging and for commuting between the taxpayer’s residence and the taxpayer’s place of business are nondeductible personal expenses sec_262 see eg 389_us_299 326_us_465 54_tc_1210 affd per curiam 435_f2d_1290 1st cir see also sec_1_162-2 sec_1_262-1 income_tax regs by contrast traveling expenses including amounts expended for meals_and_lodging may be deducted if they are incurred while away from home in the pursuit of a trade_or_business or related to income-producing property sec_162 sec_212 sec_262 record keeping a taxpayer is required to maintain records sufficient to establish the amount of his deductions see sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction we may estimate the amount allowable in some circumstances cohan v commissioner f 2d pincite- there must be sufficient evidence in the record however 8for a taxpayer to be considered away from home within the meaning of sec_162 the taxpayer must be on a trip that requires the taxpayer to stop for sleep or a substantial period of rest 389_us_299 113_tc_106 to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir for certain kinds of expenses otherwise deductible under sec_162 or sec_212 such as travel meal and entertainment_expenses and those expenses attributable to listed_property sec_274 overrides the cohan_rule 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date listed_property includes any passenger automobile9 and any other_property used as a means of transportation under sec_280f and ii unless excepted by sec_280f or b dollar_figure under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable sec_274 sec_6001 sec_1_6001-1 e income_tax regs 9the term passenger_automobile does not include trucks and vans excluded by regulation sec_280f pursuant to sec_1_280f-6 income_tax regs a passenger_automobile does not include a truck or van that is a qualified non-personal-use vehicle defined under sec_1_274-5t temporary income_tax regs fed reg date petitioner’s truck is not excluded from the definition of passenger_automobile see sec_1_274-5t temporary income_tax regs supra 10petitioner used his truck and three other vehicles for his rental and farming activities on the record before us we find that petitioners’ vehicles which are not subject_to any of the exceptions in sec_280f or b are listed_property within the meaning of sec_280f the elements that a taxpayer must prove with respect to an expenditure for traveling away from home on business including meals are the amount of each such expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each such expenditure ie the dates of departure and return for each trip away from home and the number of days away from home spent on business the place of each such expenditure ie the destinations or locality of travel described by name of city or town or other similar designation and the business_purpose of each such expenditure ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of travel sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 contemplates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date respondent concedes that petitioners have substantiated the following travel_expenses for fuel food and lodging item fuel food motel total travel dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure alternative substantiation methods dollar_figure dollar_figure -0- dollar_figure petitioners assert that they are entitled to use the per_diem rates to substantiate their travel_expenses sec_274 permits the secretary to provide by regulations that some or all of the substantiation requirements do not apply in the case of an expense that does not exceed an amount prescribed by the regulations pursuant to sec_1_274-5 income_tax regs the commissioner is authorized to prescribe rules in pronouncements of general applicability under which allowances for certain types of ordinary and necessary expenses for traveling away from home will be regarded as satisfying the substantiation requirements of sec_274 118_tc_428 meals_and_lodging pursuant to the regulations the commissioner issued revproc_2000_39 2000_2_cb_340 revproc_2001_47 2001_2_cb_332 and revproc_2002_63 2002_2_cb_691 in effect for the year sec_2001 sec_2002 and respectively collectively the revenue procedures section dollar_figure of the revenue procedures provides an optional method for employers to substantiate the amounts of ordinary and necessary business_expenses of an employee for lodging meals and or incidental_expenses incurred while traveling away from home section dollar_figure of the revenue procedures also provides an optional method for employees and self-employed individuals to substantiate the amounts of business meals and incidental_expenses incurred while traveling away from home petitioner relies on these revenue procedures to support the per_diem expense deductions claimed for meals_and_lodging for the days he was away from home on business during the years at issue while section dollar_figure of the revenue procedures authorizes the per_diem method to substantiate lodging meal and incidental costs that per_diem method is available only to employers who pay a per_diem_allowance in lieu of reimbursing the actual expenses an employee incurs while traveling away from home petitioner’s claimed lodging_expenses do not come under this provision because he was self-employed in connection with his farming and rental activities accordingly petitioner’s claimed lodging_expenses for each of the years at issue are not deemed substantiated under the revenue procedures respondent concedes that petitioner has substantiated lodging_expenses of dollar_figure for and the court finds that petitioners may deduct dollar_figure for petitioner has not substantiated and is not entitled to deduct any amount for lodging_expenses for or petitioner as a self-employed_individual however is entitled to rely on the per_diem method allowed under section dollar_figure of the revenue procedures for meals and incidental_expenses section dollar_figure of the revenue procedures allows a self-employed taxpayer to use the per_diem method for meals and incidental_expenses provided the taxpayer substantiates the elements of time place and business_purpose of the travel_expenses respondent argues that petitioner failed to substantiate these elements and therefore is not entitled to use the per_diem method for meals and incidental_expenses for the years at issue we disagree as previously stated respondent has conceded that petitioners have substantiated and may deduct travel_expenses for fuel food and lodging totaling dollar_figure for dollar_figure for and dollar_figure for respondent’s concession that petitioners have substantiated these expenses is a concession that petitioner incurred the expenses while he was away from home on business petitioners substantiated those expenses with receipts and bank statements provided to respondent and entered into the record of this case the receipts and bank statements show purchases that petitioner made in states other than utah dated as follows date source state statement statement receipt statement receipt statement receipt statement receipt receipt receipt receipt receipt receipt receipt receipt statement receipt receipt receipt statement receipt receipt statement receipt statement statement receipt statement receipt statement wyoming wyoming wyoming south dakota minnesota iowa minnesota minnesota iowa minnesota minnesota minnesota minnesota south dakota nebraska minnesota wyoming wyoming wyoming south dakota minnesota minnesota minnesota receipt statement receipt statement receipt receipt receipt statement receipt receipt statement receipt receipt receipt receipt statement receipt receipt receipt receipt receipt receipt receipt statement receipt statement statement statement receipt receipt statement receipt receipt receipt receipt receipt receipt statement receipt receipt statement statement receipt statement receipt statement receipt statement receipt receipt statement statement receipt statement receipt statement minnesota minnesota minnesota minnesota minnesota minnesota minnesota south dakota nebraska colorado wyoming wyoming wyoming wyoming minnesota minnesota nebraska wyoming wyoming south dakota iowa iowa nebraska nebraska minnesota minnesota iowa nebraska nebraska wyoming wyoming nebraska nebraska wyoming montana wyoming south dakota minnesota south dakota south dakota colorado wyoming the receipts and statements establish the dates and places of the travel and respondent’s concession that petitioner has substantiated the expenses evidenced by the receipts is a concession that he was away from home conducting business on those dates consequently petitioners have satisfied the requirements of section dollar_figure of the revenue procedures and are entitled to use the per_diem method for the days established for the days established for and the days established for publication per_diem rates for travel within the continental_united_states rev date date and date reports that the standard rate for meals and incidental_expenses is dollar_figure for all years at issue sec_274 provides that the amount allowable as a deduction for any expense for food or beverages is generally limited to percent of the amount of the expense that would otherwise be allowable the revenue procedures provide rules for applying the sec_274 50-percent limitation to per_diem allowances under section of the revenue procedures a taxpayer who computes the amount of his or her meals and incidental_expenses under section dollar_figure of the revenue procedures is required to treat that amount as an expense for food and beverages the expenses are thus subject_to the limitation of sec_274 under section dollar_figure of the revenue procedures petitioners substantiated meals and incidental_expenses of dollar_figure dollar_figure x days for dollar_figure dollar_figure x days for and dollar_figure dollar_figure x days for those expenses are subject_to the sec_274 50-percent limitation therefore we hold that petitioners may deduct meal and incidental_expenses of dollar_figure in dollar_figure in and dollar_figure in petitioner’s ineligibility to claim greater amounts for meals_and_lodging is a result of his failure to maintain proper records of his expenses including logs showing the dates places and business activity conducted while he was away from home automobile truck expenses automobile expenses if paid_or_incurred for business reasons or related to income-producing property are not personal and may be deductible under sec_162 or sec_212 even if not paid_or_incurred for travel away from home in lieu of substantiating the actual amount of the ordinary and necessary expenses of using a vehicle for local transportation excluding commuting expenses and transportation to from and at the destination while traveling away from home a taxpayer may use a standard mileage rate established by the internal_revenue_service standard mileage rate sec_1_274-5 income_tax regs a deduction using the standard mileage rate is computed on a yearly basis and is in lieu of all operating and fixed costs of the vehicle including depreciation maintenance and repairs tires gasoline oil insurance and license and registration fees revproc_2002_61 sec_5 c b pincite revproc_2001_54 sec_5 c b pincite revproc_2000_48 sec_5 c b pincite the standard mileage rate is to be multiplied by the number of business miles traveled revproc_2002_61 sec_5 c b pincite revproc_2001_54 sec_5 c b pincite revproc_2000_48 sec_5 c b pincite the standard mileage rate i sec_34 cents per mile for revproc_2000_48 sec_5 c b pincite cents per mile for revproc_2001_54 sec_5 c b pincite and cents per mile for revproc_2002_61 sec_5 c b pincite the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a vehicle sec_1_274-5 income_tax regs the taxpayer must still establish the amount ie the business mileage the time and the business_purpose of each such use id petitioner testified that he used his truck and his other vehicles for business purposes each year and estimated that he drove big_number miles each year for his farming and rental activities he used the standard mileage rate and deducted dollar_figure cents per mile for dollar_figure cents per mile for and dollar_figure cents per mile for respondent concedes that petitioners drove the truck big_number miles each year and that the truck is used solely for business purposes although petitioners probably used their other vehicles for business purposes and drove more business miles than respondent conceded their failure to substantiate the mileage on their other vehicles forecloses any use of the standard mileage rate for establishing the ordinary and necessary expenses of using those vehicles petitioner did not maintain a contemporaneous diary calendar or mileage log of his business travel and he failed to prove that he otherwise made a record of the alleged business use of his other vehicles at or near the time of the use he did not retain receipts for most of the expenses paid and did not establish the total business miles driven during any of the years at issue if petitioner uses the standard mileage rate for the big_number miles of business use of the truck petitioners will be entitled to total deductions of dollar_figure cents per mile for dollar_figure cents per mile for and dollar_figure cents per mile for for all operating and fixed costs of the vehicle including depreciation maintenance and repairs tires gasoline oil insurance and license and registration fees respondent concedes that petitioners are entitled to depreciation_deductions of dollar_figure for the truck each year and have substantiated fuel expenses of dollar_figure for dollar_figure for and dollar_figure for the depreciation_deductions alone exceed the amounts petitioners could deduct using the standard mileage rate the deductions computed under the standard mileage rate are in lieu of separate deductions for depreciation and actual operating costs since petitioners are allowed a greater deduction for actual costs they are not allowed a deduction for transportation costs using the standard mileage rate see eg tesar v commissioner tcmemo_1997_207 velinsky v commissioner tcmemo_1996_180 in addition to the allowable deduction of dollar_figure for depreciation of the truck for each year in issue petitioners are entitled to deduct fuel expenses of dollar_figure for dollar_figure for and dollar_figure for d accuracy-related_penalties respondent determined accuracy-related_penalties against petitioners under sec_6662 for the years in issue sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty addition_to_tax or additional_amount collectively penalty in order to satisfy the burden of production under sec_7491 the commissioner must produce evidence that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner has met this burden the taxpayer must come forward with persuasive evidence that the penalty does not apply id pincite the taxpayer may establish for example that an accuracy-related_penalty is inapplicable because it is attributable to an understatement with respect to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acted as such is a factual determination in regard to which the taxpayer’s effort to assess the proper tax_liability is an important consideration sec_1_6664-4 income_tax regs sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a taxpayer is not liable for the penalty if he shows that he had reasonable_cause for the underpayment and that he acted in good_faith sec_6664 petitioners did not maintain adequate_records to substantiate the deductions they claimed on their and returns they claimed deductions for travel_expenses that were improperly calculated using per_diem rates without maintaining records of the dates places and business activity of the travel they did not produce records of the purchase prices of the farms or valid appraisals of the land and buildings at the time of the purchases they did not seek professional advice petitioners have not shown that their underpayments were due to reasonable_cause accordingly we hold that petitioners are liable for accuracy-related_penalties under sec_6662 for and to reflect the foregoing decision will be entered under rule
